DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 6, 7, 9, 1, 12, 13, 14, 15, 1, 18 and 19 of U.S. Patent No. 11,034,253. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 4, 6, 7, 9, 1, 12, 13, 14, 15, 1, 18 and 19 of U.S. Patent No. 11,034,253 anticipate the limitations of instant claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 18 and 19, literally or in what amounts to a rewording.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. US PGPUB 2017/0297431 in view of Schwartz et al. US PGPUB 2005/0103033.
Regarding claim 1, Epstein discloses an electric vehicle charging station [fig. 3, 60], comprising: 
a charging port that is configured to connect to a liquid cooled charging cable [fig. 3, power feeding apparatus 76 (port) connects to liquid cooled cable 68; par. 43], wherein the liquid cooled charging cable includes a cooling loop for regulating temperature of an electrical connection of the liquid cooled charging cable  [fig. 3; pars. 40-41; the cable 68 includes the electrical supply line 68a, the fluid supply line 68b and the return supply line 68c; the fluid supply and return lines 68b and 68c comprise a cooling loop; and since the charging cable is adjacent to the coolant supply line 68b, at least some heat from the electric current cable will be absorbed by the coolant supply line, at least on the side of charging cable adjacent to the coolant supply line 68b, particularly since the coolant supply 68b and the charging cable are illustrated as directly adjacent], wherein  a return side of the cooling loop is a warm side [fig. 3, cable 68 a cooling loop including a return line 68c which returns heated fluid to off-board heat exchanging system 64 via return pump 75; pars. 40-41], and wherein the cooling loop loops a liquid within the liquid cooled charging cable [fig. 3, liquid cooled cable 68 loops a liquid within the cable 68 (and also through the vehicle) via coolant supply line 68b and return line 68c; pars. 40-41]; 
a heat exchanger that is configured to transfer heat from the liquid from the warm side of the cooling loop [fig. 3, off-board heat exchanging system 64; pars. 16 & 40-43]; 
a pump to pump a cool side of the liquid through a cool side of the cooling loop [fig. 3, pump 74; pars. 40-43]; and 
a processor [fig. 3, controller 70; par. 42] configured to execute instructions to cause the following to be performed in response to a startup sequence [fig. 2] of the electric vehicle charging station [fig. 2, step 410, par. 37, the actual operation of the pump (“Release coolant…”) is only performed in step 410 only after performing steps 401-409, which can be considered a startup sequence; the steps performed by the off-board charger can be performed in a “cold climate” (par. 12) and are performed in response to a start, i.e. the coupling of the off-board cooling loop to the vehicle (pars. 15, 18, 21), thus the steps are performed in response to a cold start]: iteratively perform operations of operating the pump at increasing speeds [pars. 15, 18, 21 & 37; fig. 2, step 410; the release of the coolant only occurs after the steps 401-410, which only occurs after the off-board fluid source is coupled to the vehicle, thus the pump, per se, is non-operational prior to coupling and releasing of the coolant; pars. 17, 21 & 38; the coolant flow rate can be increased in response to cell temperature measured].  

    PNG
    media_image1.png
    594
    519
    media_image1.png
    Greyscale

NB: Examiner is interpreting “within the liquid cooled charging cable” as not excluding the liquid from traveling to other areas as well, such as the vehicle battery.
Epstein does not explicitly disclose measuring corresponding pressure output until the speed of the pump is at its normal capacity with a measured pressure output below a pressure threshold.
However, Schwartz discloses a cooling system with a pump which measures corresponding pressure output until the speed of the pump is at its normal capacity with a measured pressure output below a pressure threshold [pars. 18-20, the pump speed can increased or decreased until the speed is at a normal level which doesn’t exceed upper or lower pressure limits; the speed can also be varied to produce a system characterization to determine pressures corresponding to various speeds (par. 19)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Epstein to further include measuring corresponding pressure output until the speed of the pump is at its normal capacity with a measured pressure output below a pressure threshold for the purpose of controlling coolant pressure in systems with multiple variables, as taught by Schwartz (pars. 5-7 & 18-20).
Regarding claim 6, Epstein discloses: a chiller that is configured to cool liquid of the liquid cooled charging cable [par. 41; the off-board coolant supply 64 has some device for “thermally condition[ing]” the fluid for “reuse”].
Regarding claims 11 and 17, Schwartz as applied in claims 8 and 14, respectively, discloses wherein operation of the pump of the electric vehicle charging station at the first speed is to be performed responsive to a cold start of the electric vehicle charging station [par. 18, the operation speed of the pump is slower when it is cold, and rises as the temperature rises].
Regarding claims 12 and 18, Schwartz as applied in claims 8 and 14, respectively, discloses wherein the measurement of pressure of the liquid being pumped by the pump operating at the first speed includes a reading of a plurality of pressure readings from a plurality of pressure sensors respectively [abs.; pars. 7, 14 & 17; “pressures” “are” measured by “the use of sensors”]. 
Regarding claims 13 and 19, the combination of Epstein and Schwartz does not explicitly disclose wherein the determination of whether the measured pressure exceeds the threshold includes a determination of whether each of the plurality of pressure readings individually exceeds the threshold.	
However, Admitted Prior Art discloses wherein the determination of whether the measured pressure exceeds the threshold includes a determination of whether each of each of the plurality of pressure readings individually exceeds the threshold.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Epstein and Schwartz to further include wherein the determination of whether the measured pressure exceeds the threshold includes a determination of whether each of each of the plurality of pressure readings individually exceeds the threshold for the purpose of ensuring that an anomalous pressure reading doesn’t affect control of the system.
NB: Examiner took Official Notice with respect to the above limitation of claims 13 and 19 in the Non-Final Rejection mailed July 25, 2019 in the Parent Application 15/961,610. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claims 8 and 14, Epstein discloses an electric vehicle charging station, comprising: 
a processor; and a non-transitory machine-readable storage medium that provides instructions that, when executed by the processor [fig. 3, controller 70; pars. 27 & 42; an algorithm is performed by a controller], cause the electric vehicle charging station to
initiate operation of a pump of the electric vehicle charging station [pars. 15, 18, 21 & 37; fig. 2, step 410; the release of the coolant only occurs after the steps 401-410, which only occurs after the off-board fluid source is coupled to the vehicle, thus the pump, per se, is non-operational prior to coupling and releasing of the coolant] at a first speed in response to a startup sequence [pars. 17, 21 & 38; the coolant flow rate can be increased in response to cell temperature measured; fig. 2, step 410, par. 37, the actual operation of the pump (“Release coolant…”) is only performed in step 410 only after performing steps 401-409, which can be considered a startup sequence; the steps performed by the off-board charger can be performed in a “cold climate” (par. 12) and are performed in response to a start, i.e. the coupling of the off-board cooling loop to the vehicle (pars. 15, 18, 21), thus the steps are performed in response to a cold start],
wherein the pump is to pump liquid of a liquid cooled charging cable through a cooling loop to regulate temperature of an electrical connection of the liquid cooled charging cable [fig. 3, pump 74; pars. 40-43; fig. 3; pars. 40-43; the cable 68 includes the electrical supply line 68a, the fluid supply line 68b and the return supply line 68c; the fluid supply and return lines 68b and 68c comprise a cooling loop; and since the charging cable is adjacent to the coolant supply line 68b, at least some heat from the electric current cable will be absorbed by the coolant supply line, at least on the side of charging cable adjacent to the coolant supply line 68b, particularly since the coolant supply 68b and the charging cable are illustrated as directly adjacent], and wherein the first speed is lower than a speed of the pump operating at its normal speed [pars. 17, 21 & 38; the coolant flow rate can be increased in response to cell temperature measured].

    PNG
    media_image1.png
    594
    519
    media_image1.png
    Greyscale

NB: Examiner is interpreting “within the liquid cooled charging cable” as not excluding the liquid from traveling to other areas as well, such as the vehicle battery.
Epstein does not explicitly disclose measure pressure of the liquid being pumped by the pump operating at the first speed; determine whether the measured pressure exceeds a threshold; responsive to a determination that the measured pressure does not exceed the threshold, proceed in an iterative manner of operating the pump at a second speed and measure pressure of the pump operating at the second speed for a next iteration, until the measured pressure of the pump is at its normal capacity.
However, Schwartz discloses a cooling system with a pump which measures pressure of the liquid being pumped by the pump operating at the first speed [fig. 2, par. 17; the coolant pressure can be directly measured]; determine whether the measured pressure exceeds a threshold [par. 17, upper pressure limit]; responsive to a determination that the measured pressure does not exceed the threshold, proceed in an iterative manner of operating the pump at a second speed and measure pressure of the pump operating at the second speed for a next iteration, until the measured pressure of the pump is at its normal capacity [pars. 18-20, the pump speed can increased or decreased until the speed is at a normal level which doesn’t exceed upper or lower pressure limits; the speed can also be varied to produce a system characterization to determine pressures corresponding to various speeds (par. 19)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Epstein to further include measuring pressure of the liquid being pumped by the pump operating at the first speed; determine whether the measured pressure exceeds a threshold; responsive to a determination that the measured pressure does not exceed the threshold, proceed in an iterative manner of operating the pump at a second speed and measure pressure of the pump operating at the second speed for a next iteration, until the measured pressure of the pump is at its normal capacity for the purpose of controlling coolant pressure in systems with multiple variables, as taught by Schwartz (pars. 5-7 & 18-20).
Regarding claim 8, the method steps disclosed therein would have been are deemed as being obvious to one of ordinary skill based on the teachings of the prior art references applied above, since the prior art of record herein is construed as teaching or suggesting all of the elements recited in the method claim, as pointed out in the above rejection of claim 14. The claim is accordingly rejected.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. US PGPUB 2017/0297431 in view of Schwartz et al. US PGPUB 2005/0103033 and further in view of European Publication Rasmussen EP0584713A1.
Regarding claim 2, the combination of Epstein and Schwartz does not explicitly disclose further comprising: a current meter that is configured to measure current used by the pump.
However, Rasmussen discloses a pump system with pressure regulation [fig. 1; abs.] which comprises a current meter that is configured to measure current used by the pump [fig. 2, current sensor on line T senses the current I, the current I is used to determine the current used by the pump, and from that the fluid flow of the pump; col. 2, line 33-col. 3, line 23].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Epstein and Schwartz to further include a current meter that is configured to measure current used by the pump for the purpose of controlling the output pressure of the pump as taught by Rasmussen (col. 2, line 33-col. 3, line 35).


Regarding claim 3, Epstein discloses wherein the processor is further configured to execute instructions to cause the startup sequence of the electric vehicle charging station [claim 1].
Epstein does not explicitly disclose examining the current used by the pump to determine whether the pump is operating at its normal capacity.
However, Rasmussen as applied in claim 2 discloses examining the current used by the pump to determine whether the pump is operating at its normal capacity [fig. 1; abs.] which comprises a current meter that is configured to measure current used by the pump [fig. 2, current sensor on line T senses the current I, the current I is used to determine the current used by the pump, and from that the fluid flow of the pump; col. 2, line 33-col. 3, line 23].

Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. US PGPUB 2017/0297431 in view of Schwartz et al. US PGPUB 2005/0103033 and further in view Viklund et al. US PGPUB 2015/0308731.
Regarding claim 4, Epstein discloses the electric vehicle charging station with a charging cable, with the processor is further configured to execute instructions [see claim 1].
The combination of Epstein and Schwartz does not explicitly disclose wherein the processor is further to cause current to pass through the liquid cooled electric cable to warm liquid of the liquid cooled charging cable when the device is not in use.
However, Viklund discloses a heat exchanging system with a liquid cooled charging cable [figs. 1 & 3; abs. an electric cable (metal of the cooling conduit, pars. 10 & 17) is cooled by a passing liquid], wherein a module is further to cause current to pass through the liquid cooled charging cable to warm liquid of the liquid cooled charging cable when the device is not in use [pars. 9-11, 17, 29, 51 & 57-58; if the coolant is determined to be frozen then current is passed through the conductor of the coolant conduit 20 to defrost the coolant, whether the device is in use or not in use].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Epstein and Schwartz to further include wherein the processor is further to cause current to pass through the liquid cooled electric cable to warm liquid of the liquid cooled charging cable when the device is not in use for the purpose of defrosting ice formed in a coolant, as taught by Viklund (pars. 4-5, 9-11, 17, 29, 51 & 57-58).
Regarding claims 9 and 15, Epstein discloses the electric vehicle charging station with a charging cable.
The combination of Epstein and Schwartz does not explicitly disclose causing current to pass through the liquid cooled electric cable to warm liquid of the liquid cooled charging cable when the device is not in use.
However, Viklund discloses a heat exchanging system with a liquid cooled charging cable [figs. 1 & 3; abs. an electric cable (metal of the cooling conduit, pars. 10 & 17) is cooled by a passing liquid], which causes current to pass through the liquid cooled electric cable to warm liquid of the liquid cooled charging cable when the device is not in use [pars. 9-11, 17, 29, 51 & 57-58; if the coolant is determined to be frozen then current is passed through the conductor of the coolant conduit 20 to defrost the coolant, whether the device is in use or not in use].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Epstein and Schwartz to further include causing current to pass through the liquid cooled electric cable to warm liquid of the liquid cooled charging cable when the device is not in use for the purpose of defrosting ice formed in a coolant, as taught by Viklund (pars. 4-5, 9-11, 17, 29, 51 & 57-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. US PGPUB 2017/0297431 in view of Schwartz et al. US PGPUB 2005/0103033 and further in view Woo et al. US PGPUB 2015/0217654.
Regarding claim 5, Epstein discloses a liquid cooled charging cable forming a cooling loop[pars. 40-41 & 43].
The combination of Epstein and Schwartz does not explicitly disclose wherein the liquid cooled charging cable includes a first cooling loop for a DC positive side of the electrical connection and a second cooling loop for a DC negative side of the electrical connection.
However, Woo discloses an electric vehicle charging system wherein the liquid cooled charging cable includes a first cooling loop for a DC positive side of the electrical connection and a second cooling loop for a DC negative side of the electrical connection [par. 22, 30-31, 37, 39 & 47-51; figs. 7-8 & 12, a plurality of radial conduits can allow fluid to away from the vehicle and the central conduit can allow fluid to flow away from the vehicle, the conductors can be DC voltage, thus each of the radial conduits can form a loop with the central conduit for the positive and negative conductors].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Epstein and Schwartz to further include wherein the liquid cooled charging cable includes a first cooling loop for a DC positive side of the electrical connection and a second cooling loop for a DC negative side of the electrical connection for the purpose of cooling each of a plurality of conductors, as taught by Woo (par. 3).

Claims 7, 10 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. US PGPUB 2017/0297431 in view of Schwartz et al. US PGPUB 2005/0103033 and further in view of Watanabe US Patent 5,909,099.
Regarding claim 7, the combination of Epstein and Schwartz does not explicitly disclose wherein the heat exchanger is a radiator.
However, Watanabe discloses an electric vehicle charging system including a cooling system, wherein the heat exchanger is a radiator [fig. 1, radiator 52 of the charging unit; alternatively the radiator can be in the vehicle (figs. 23-24 & 26-27); see accompanying description of the figures].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Epstein and Schwartz to further include wherein the heat exchanger is a radiator for the purpose of cooling the liquid by radiating heat.
Regarding claims 10 and 16, Epstein discloses the electric vehicle charging station with a charging cable.
The combination of Epstein and Schwartz does not explicitly disclose causing liquid of the liquid cooled charging cable to be passed through a heater to warm the liquid when the device is not in use.
However, Watanabe discloses an electric vehicle charging station with a  heat exchanging system with a liquid cooled charging cable [figs. 1-3; conductive pipe 34; abs.] which causes liquid of the liquid cooled charging cable to be passed through a heater to warm the liquid when the device is not in use [col. 31, lines 15-32; a heater is provided to heat the cooling water if the temperature is below a certain level, whether the electric vehicle charging station is in use or not].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Epstein and Schwartz to further include causing liquid of the liquid cooled charging cable to be passed through a heater to warm the liquid when the device is not in use for the purpose of protecting the coolant from freezing, as taught by Watanabe (col. 31, lines 15-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859